In an action to recover damages for dental malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (Glover, J.), dated March 31, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly determined that she was not entitled to the benefit of the continuous treatment doctrine and any claims arising out of the defendant’s conduct that occurred before November 2, 1998, are time-barred (see CPLR 214-a).
The Supreme Court also correctly determined that the evidentiary submissions made on the motion by the defendant established that the services provided by the defendant on teeth 18 and 22 did not deviate from accepted standards of dental care, thus meeting his burden as a proponent of a motion for summary judgment (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiff failed to come forward with evidentiary proof in admissible form sufficient to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d .557 [1980]). Therefore, the defendant was entitled to summary judgment dismissing the complaint. Schmidt, J.P., Mastro, Rivera and Skelos, JJ., concur.